Title: William Short to Thomas Jefferson, 27 May 1809
From: Short, William
To: Jefferson, Thomas


          Dear Sir   Paris May 27.–09
           Your letter of the 8th of March was delivered to me by Mr Coles. I write this answer by precaution, as it is not certain that I shall not return with him. It will depend on the answer which Genl Armstrong will recieve from this Govt on the subject of his communications to them in consequence of the despatches by Mr Coles. Should the answer be such as to shew that it would be unadvisable for an American  & improper for me to remain in this country under the present circumstances, I shall make use of the Mentor as the best season & best conveyance I can expect—Genl A. expected his answer (from Germany) some days ago & is now expecting it every day—I have been writing my letters by way of precaution as he purposes sending off Mr Coles without more than one day’s delay—so that I should not have time to write if I should not go—It is therefore yet uncertain whether you will learn from this letter—or from myself in person how I came to recieve at Paris your last letter.
          After the proceeding of the Senate it must be considered as a fortunate circumstance that I had not arrived at St Petersburgh, under every point of view, whether  it respects the two Governments or my poor individual self. But as my delay was produced by no expectation of that sort, I hope that the letters which I have written on the subject as well to yourself as to your successor, will have arrived before this & given the necessary explanations. The first occasion of writing (of which I was informed) was in March last—I then addressed Mr Madison on the subject, considering it as certain that he was then in the chair of estate & being too much incommoded to write more than one letter  This was sent via Holland. On the 10th of April I wrote to you & on the 12th to him—These letters were left with Genl Armstrong & sent with his despatches to Dunkirk to go by a vessel which sailed from thence—They were full both to yourself & your successor & I hope will have been satisfactory to both. Indeed the delay coming from day to day, admitted of no question at the time as to its being advisable & even necessary—& what has occurred in the Senate proves it to have been fortunate—
          Count Romanzoff, the premier & the Minister with whom I was to treat at Petersburgh, being then at Paris gave me an advantage which I could have no where else of cultivating his confidence so as to lay the foundation of the work for the protection of our neutral rights—He invited this unreserved communication & indeed from all that passed—& from peculiar & unexpected marks of confidence which he shewed me in the most undisguised manner—I may say, in the most flattering manner as to me personally, & on points particularly delicate & interesting to him, I did hope that I had employed the time most advantageously for the advancement of the interests of the U.S.—I early saw that I should have need of the additional instructions (alluded to in those of Sepr 8th furnished me on my departure) as to conventional stipulations, & I feel I was not too sanguine in my belief that I should procure some points useful to my Country—honorable to the administration & to myself—& by thus attaching my name to an instrument of the kind designed to avert the evils of war from the U.S.—& to secure to them the rights of peace whilst others are warring—terminate a short residence in the manner I wished & desired, at St Petersburgh—Before my preparations for the journey were made  & which as you know must have required expence both of time & money & before I could have sat out independently of the considerations abovementioned, we had a right to expect the arrival of the second  succeeding Aviso, as you informed me that it was the intention of Government to despatch them from six weeks to two months. The Union had sailed in the beginning of October—The next I did not doubt would sail in the beginning of Decr & particularly as Congress had met in November—Not knowing how I should receive from hence the instructions expected, if I sat out before their arrival—knowing I should want them immediately on my arrival at St Petersburgh—expecting the aviso to arrive every day, there could be no doubt of the propriety of waiting for them here—Day after day passed in this manner & every day that passed seemed to make it the more impossible that many more could pass without the arrival—After a certain time we heard that an armed vessel was appointed at Norfolk to come for Genl Armstrong—I could have no hesitation (though it gave me pain to see the time thus pass off) in waiting to see what the true state of things was in America—& what would be the additional instructions of the Government under them.It was particularly desirable for me also to know all the circumstances relative to the embargo, so as to be able to speak fully & clearly with Count Romanzoff on it—He took a deep interest in it—had meditated a great deal on that subject—& wished for a free communication on it—I was aware that by being here on the arrival of the messenger, by conversing with him, & by seeing the newspapers (which I had no chance of getting at St Peth) I should be much better instructed as to the details—& the details which I should want, than I could be by the despatches even when they should arrive  reach me in Russia, & the time & manner of which were altogether uncertain.
          You at first wished me to arrive at St P. before the mission could be known to x—— & x——. but you will recollect the idea was renounced as impracticable The situation so far as related to both. And as to one of them the situation in which I found the negociation satisfied me there was nothing to be apprehended from that one to make me hurry—As I passed through France I was directed to make a general communication. This involved my being presented & necessarily gave then publicity to my mission. Having a public character, & that character being of course known, it would have been without example & improper in every point of view to have gone through the country & not have been presented at Court—It would have been a marked neglect—& would have produced a peculiarly bad effect at St P.—As you mention that the nomination was postponed till the end of the session with a view to secrecy, I hope it will be seen that I did not unnecessarily make it public, nor sooner than was unavoidable—Indeed Genl A. had communicated it to Ct Romanzoff before I did, & before I had removed from him the injunction of secrecy, as was explained to Mr Madison in my letter of Nov. 29. & I believe to you in mine of Nov. 25—both by the Union.—If the present administration should have forgotten that I was to let my appointment be known on arriving here (which of course involved presentation & publicity)—I hope you will have the goodness to recall this—& in all things see that I be  rectus in curia, with them & with the public in this business—I see that my turn for being gridironed also by the terrorist editors is come—Thepapers brought by Mr Coles are irregular—not a single regular file—I have only one found one article against me—& that by Major Jackson, who calls  says the appointment was to reward a “gossipping resident”—I really know not what he means—but I see that he means to be bitter—I suppose the same disposition will exist with his compeers. From being of no party I have been & probably shall be abused by the violent of all parties—Some will consider me a monarchist—& others a jacobin. All that I wish for is the approbation of good men—& I am sure I have done nothing to forfiet that.  Mr Secy Smith is civil in his letter & expresses his regrets for which I thank him—but I do not believe he is friendly to me—I have heard, & I suppose it true that his brother the Senator, & Mr Giles were particularly active against me—I had no right to expect anything from that body, except they adopted  de confiance, as I concieved they would, the person proposed by you & particularly being so long & so particularly known to you & not at all to them.
          There is one circumstance in which I must ask your aid if necessary—Mr Sec. Smith in his letter on the subject of my salary or account says not a word except that he is directed to inform me that a mission like mine was not entitled to an outfit—& as to this I am particularly  perfectly satisfied—But as to the quarter for return, if I should return, it would seem that would belong to every mission—for the expence of getting back must be the same—I had intended to have been most particular before my departure as to every item that was to enter into account—& if you will recollect I wrote to know. You were so good as to say Mr Madison would lay down the rule—This was not done by him until the last moment & when it was too late to ask for further explanation—In the instructions he said only that I was to recieve the ordinary allowance of a Min. Plenipo. from the time of my departure from Philadelphia—This was the 1st of Octob.—I received notice of my rejection on the 26th of April. It would certainly be very unjust that my salary were to cease before—However on reflecting that the office is supposed to expire on the 4th of March I have not chosen to make up my account beyond it, lest Mr Sec. Smith may take advantage of the claim if he should be disposed to make a merit of rejecting it—I was waiting public orders until that epoch—I was subjected to the same expenses as before, carrige here—appartments & servants &c.—I was furnished by the Dept of State with a credit of 10000. dolls on the Bankers in Holland—for some time I made use of my own funds, & did not begin to draw on this until Jany or Feby—I have not therefore been obliged to draw more than 20271. fcs —not equal to 4000. dolls —& of course within the salary due to the 4th of March—I took up this money here as Genl Armstrong & shall send Mr Smith simply a note of the sums from the banker certified by him in the way he does for Genl Armstrong—I shall not make out an account of U.S. Ds to so much salary for the reasons abovementioned—& Cr for what has been recieved—I should be very glad if you would speak to Mr Madison when you have an opportunity—that he may give directions for having this affair settled—They must know what I am entitled to receive—I send them a certified list of what I have recieved—They can therefore want nothing more to settle the account—Pardon this trouble if you please—but I have really a great aversion to have any thing of the kind to arrange with Mr Smith.—I wrote to him via Amsterdam to acknowlege his letter by Mr Coles—& mentioned that I would send my acct by Mr Coles—& that the credit which had been furnished me by the department of State on Holland would remain there untouched except as had been already used for salary—Is it possible that it could have been that I should have been entitled only to salary to 4th of March, & no outfit nor any thing more than five month’s salary, if I had gone to Petersburgh, remained until I should have heard of this decision of the Senate which might have been about this time or might have been a month later, & then had to had have got back to America as I could—It is impossible that I can suppose such can be the intention of the administration notwithstanding the change—It would be absurd to suppose a Minister in the service of Government & living at his own expence—By pushing the argument thus I think it will appear that the allowance under all circumstances must be until the notification of the change.
          I have taken great pains in my letter to Count Romanzoff to explain to him for the Emperor, the state of this affair—It is somewhat like talking of colors to the blind as to such people in general—but Ct Romanzoff is much more capable & enlightened on the subject of different constitutions than the Ministers of European courts generally—& his disposition towards the U.S. & towards you particularly is all that could be asked.
          The Russian Ambassador here told me when I went to explain this business to him verbally, that the Emperor had not then appointed a Minister to the U.S. on account of the difficulty of finding a proper  person of his choice & who was at the same time willing to cross the sea—I have just heard that an appointment is now made of Count Pahlen, whom I knew two years ago in America. He appeared to be a worthy & a well disposed young man.
          I will say nothing to you of an improved plough which our countryman Parker has had made, & of which he intends to send you one—Mr Coles saw it work & will be able to give you the details which really shew a great improvement in this useful instrument.
          I will say nothing either of Indian camp—I know not what to say except what I said before my departure—I beg you now that you are near to take it under your care—I regret much that your system as to it was changed—Pray direct Price, so as to preserve it & that its preservation may be attended to & not revenue—I can say nothing more—Should any accident happen to Price—I beg you to let your steward direct it—or any other you may chuse—It will be lost & ruined if left to chance & common cultivation—I am willing that Lively should remain—But I had rather have no tenant than that the land should not be nursed as much as possible—And the rents will probably be less recovered now, that I am absent, than they were before—I directed Price to rent hereafter only for money—But I leave this as every thing else to you & shall be satisfied if you would now & then take the trouble within vested powers to see the  dictatorial powers to exercise the ne quid detrimenti.
            I will end this letter with asking one favor, suggested by the distance we are, the uncertainty of our meeting—& the years that have already passed since my unlimited confidence in you & your friendship for me begun—I cannot ask or expect of you to read over our voluminous correspondence—& yet there are a great many things in a great number of them particularly whilst you were Sec. of State, which being intended only for your eye, would not bear the inspection of any other—And yet that inspection must come if not prevented—There is no other certain means than destroying them now—It is impossible to separate them—& therefore the surest & best mode would be to burn all, including what I wrote during my late residence in America—Several that passed between us at different periods  of my last residence there were burnt at the time by us both—but there were others probably that were not burnt of mine which it would not be agreeable for me to know would be one day submitted to the inspection of any other—I ask the favor of you therefore to destroy or take measures for having them all destroyed without risk of other inspection—As to those of yours which were not burnt at the time there is not one which you could object to being seen by any of those who are to come after me—You will see  recollect in what the difference consisted—If you have no objection I wish them all destroyed in order to secure those to which I allude, as it would be impossible to read them over & separate; & not worth the trouble—After all I suggest this wish of universal destruction leaving the decision of course to you.I hope now that you are retired you will sometimes let me hear from you—If there is any thing in which I can serve you you know your right to command & my real gratification to obey—Should a messenger come give  let your letter be confided to him—In all other cases to the care of the American Minister or Consul for time being—or my bankers Messr Delessert & Cie  à Paris.  Adieu, my dear Sir,—May Heaven long preserve you for your country—your friends—your family & yourself—Believe in the affectionate & invariable sentiments of
          Your friend & servant Wm Short
        